Case 1:20-cv-02195-CRC Document 10-10 Filed 09/30/20 Page 1 of 4




                    EXHIBIT J
       Case 1:20-cv-02195-CRC Document 10-10 Filed 09/30/20 Page 2 of 4

                                DEPARTMENT OF DEFENSE
                               FREEDOM OF INFORMATION DIVISION
                                    1155 DEFENSE PENTAGON
                                  WASHINGTON, DC 20301-1155




                                                                                    Ref: 20-F-1296

Austin Evers
American Oversight
1030 15th Street N.W.
B255
Washington, D.C. 20005

Dear Mr. Evers:

        This is an interim response to your June 25, 2020 Freedom of Information Act (FOIA)
request, a copy of which is enclosed for your convenience. We received your request on
June 25, 2020, and assigned it case number 20-F-1296. We ask that you use this number when
referring to your request.

        Upon review of your request, we are granting expedited processing in accordance with
our Department of Defense (DoD) Regulation found at 32 CFR Part 286. Your request has been
placed in our expedited processing queue and is currently being worked. We have initiated the
necessary search actions with the appropriate components of the Office of the Secretary of
Defense (OSD).

         For your awareness, please understand that the granting of expedited processing does not
provide for a guarantee that your request will be completed by a certain date, as all of our
required procedures for searching and reviewing any records located must be followed. In fact,
although we have already begun processing your request, we will not be able to respond within
the FOIA's 20-day statutory time period as there are unusual circumstances which impact our
ability to quickly process your request. The FOIA defines unusual circumstances as (a) the need
to search for and collect records from a facility geographically separated from this office; (b) the
potential volume of records responsive to your request; and (c) the need for consultation with
one or more other agencies or DoD components having a substantial interest in either the
determination or the subject matter of the records. At least one, if not more of these scenarios
applies or would likely apply to your request. While this office handles FOIA requests for OSD,
the Joint Staff (JS) and other component offices, we do not actually hold their records and our
office is not geographically located with these organizations. As we do not hold the records,
until the required records searches are complete, we are unable to estimate the potential volume
of records or the number of consultations that will be required to make a release determination.
These circumstances impact the total time required to process your request to completion, so
placing your request at the top of the FOIA queue, simply means that the work of processing
your request is underway.
       Case 1:20-cv-02195-CRC Document 10-10 Filed 09/30/20 Page 3 of 4




       In your FOIA request, you ask for "a fee waiver." Decisions to waive or reduce fees are
made on a case-by-case basis and we will make a determination concerning your fee waiver
request at the conclusion of the search and assessment of responsive records, should they exist.
However, please know that this office will only assess fees if we provide the final response to
your FOIA request within the statutory time allotted by the FOIA or the responsive records total
more than 5,000 pages, even after a good faith effort on our part to limit the scope of your
request.

       Your request has been placed in our complex processing queue and is being worked
based on the order in which the request was received. Our current administrative workload is
approximately 3,460 open requests.

       In some instances, we have found that requesters who narrow the scope of their requests
experience a reduction in the time needed to process their requests. If you wish to narrow the
scope of your request or have questions about the foregoing, please do not hesitate to contact
your Action Officer, Erica L. Beckett, at Erica.l.beckett.civ@mail.mil or 571-372-0411.

     Additionally, if you have concerns about service received by our office, please contact a
member of our Leadership Team at 571-372-0498 or Toll Free at 866-574-4970.

        Should you wish to inquire about mediation services, you may contact the OSD/JS FOIA
Public Liaison, Melissa S. Walker, at 571-372-0462 or by email at OSD.FOIALiaison@mail.mil,
or the Office of Government Information Services (OGIS) at the National Archives and Records
Administration. The contact information for OGIS is as follows:

                             Office of Government Information Services
                             National Archives and Records Administration
                             8601 Adelphi Road-OGIS
                             College Park, MD 20740
                             E-mail: ogis@nara.gov
                             Telephone: 202-741-5770
                             Fax: 202-741-5769
                             Toll-free: 1-877-684-6448

       You have the right to appeal to the appellate authority, Ms. Joo Chung, Director of
Oversight and Compliance, Office of the Secretary of Defense, by writing directly to OCMO
Office of the Chief Management Officer, 4800 Mark Center Drive, ATTN: DPCLTD, FOIA
Appeals, Mailbox# 24, Alexandria, VA 22350-1700.

       Your appeal must be postmarked within 90 calendar days of the date of this response.
Alternatively, you may email your appeal to osd.foia-appeal@mail.mil. If you use email, please
include the words "FOIA Appeal" in the subject of the email. Please also reference case number
20-F-1296 in any appeal correspondence.
       Case 1:20-cv-02195-CRC Document 10-10 Filed 09/30/20 Page 4 of 4




       We regret the delay in responding to your request and appreciate your patience. As
previously stated, please contact your Action Officer, Erica L. Beckett, and reference FOIA case
number 20-F-1296 if you have any questions or concerns.

                                                    Sincerely,



                                              For
                                                    Stephanie L. Carr
                                                    Chief

Enclosures:
As stated
